 



INDEMNIFICATION AGREEMENT
     INDEMNIFICATION AGREEMENT, dated as of October 1, 2007 between Spanish
Broadcasting System, Inc., a Delaware corporation (the “Company”), and Mitchell
A. Yelen (“Indemnitee”).
     WHEREAS, it is essential that the Company retain as directors and executive
officers the most capable persons available;
     WHEREAS, Indemnitee is a director of the Company;
     WHEREAS, both the Company and Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors of public companies
in today’s environment;
     WHEREAS, the Third Amended and Restated Certificate of Incorporation of the
Company (the “Charter”) requires the Company to indemnify directors, officers
and certain other persons to the fullest extent permitted by law and Indemnitee
will serve as a director of the Company in part in reliance on the Charter;
     WHEREAS, in recognition of Indemnitee’s need for substantial protection
against personal liability and to provide Indemnitee with specific contractual
assurance that the protection provided by the Charter will be available to
Indemnitee (regardless of, among other things, any amendment to or revocation of
the Charter or any change in the composition of the Company’s Board of Directors
or any acquisition transaction relating to the Company), the Company wishes to
provide in this agreement for the indemnification of and the advancement of
expenses to Indemnitee to the fullest extent permitted by law and as set forth
in this agreement, and, to the extent insurance is maintained, for the continued
coverage of Indemnitee under the Company’s directors’ and officers’ liability
insurance policies.
     NOW, THEREFORE, in consideration of the premises and intending to be
legally bound hereby, the parties hereto agree as follows:



 



--------------------------------------------------------------------------------



 



I. Certain Definitions.
     A. Change in Control: shall be deemed to have occurred if, (i) any “person”
(as such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act
of 1934, as amended), other than a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or a corporation owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company, becomes the “beneficial
owner” (as defined in Rule 13d-3 under said Act), directly or indirectly, of
securities of the Company representing 15% or more of the total voting power
represented by the Company’s then outstanding Voting Securities, or (ii) during
any period of two consecutive years, individuals who at the beginning of such
period constitute the Board of Directors of the Company and any new director
whose election by the Board of Directors or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors at the beginning of
the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof, or (iii) the
stockholders of the Company approve a merger or consolidation of the Company
with any other corporation, other than a merger or consolidation which would
result in the Voting Securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into Voting Securities of the surviving entity) at least 80% of the
total voting power represented by the Voting Securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation, or
the stockholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of (in one
transaction or a series of transactions) all or substantially all of the
Company’s assets.
     B. Claim: any threatened, pending or completed action, suit, proceeding,
arbitration, alternate dispute resolution mechanism, (whether civil, criminal,
administrative or investigative, whether instituted by or in the right of the
Company or any other party, that Indemnitee in good faith believes might lead to
the institution of any such action, suit, proceeding, arbitration or alternate
dispute resolution mechanism, whether civil, criminal, administrative or
investigative, arising from or in connection with the fact that Indemnitee, or a
person for whom Indemnitee is the legal representative, is or was a director or
officer of the Company, or is or was serving at the request of the Company as a
director, officer, employee or agent of another corporation or of a partnership,
joint venture, trust, enterprise or nonprofit entity, including service with
respect to employee benefit plans.
     C. Expenses: include reasonable attorneys’ fees and all other costs,
expenses and obligations actually and reasonably incurred by the Indemnitee in
connection with investigating, defending, or preparing to defend any Claim.
     D. Independent Legal Counsel: an attorney or firm of attorneys, selected in
accordance with the provisions of Section 3, who shall not have otherwise
performed services for the Company or Indemnitee within the last five years

2



--------------------------------------------------------------------------------



 



(other than with respect to matters concerning the rights of Indemnitee under
this Agreement, or of other indemnitees under similar indemnity agreements).
     E. Reviewing Party: (1) a Majority of directors who are not parties to the
action, even though less than a quorum, or (2) a Committee of such directors
designated by majority vote of such directors, even though less than a quorum,
or (3) if there are no such directors, or if such directors so direct,
independent legal counsel, or (4) the stockholders.
     F. Voting Securities: any securities which vote generally in the election
of directors.
II. Indemnification.
     A. In General. In connection with any Claim, whether relating to events
occurring before or after the Effective Date, the Company shall indemnify, and
advance Expenses, to Indemnitee as provided in this Agreement and to the fullest
extent permitted by law.
     B. Claims Other Than Claims by or in the Right of the Company. In the event
Indemnitee was, is or becomes a party to or witness or other participant in, or
is threatened to be made a party to or witness or other participant in any
proceeding pursuant to any Claim, other than a Claim by or in the right of the
Company, the Company shall, subject to Sections 2(e) and 2(f), indemnify
Indemnitee against any and all Expenses, judgments, fines, penalties and amounts
paid in settlement (including all interest, assessments and other charges paid
or payable in connection with or in respect of such Expenses, judgments, fines,
penalties or amounts paid in settlement) of such Claim; provided, however, that
Indemnitee shall not be entitled to indemnification pursuant to this Section
2(b) in connection with conduct finally adjudged as constituting acts or
omissions not in good faith or which involved a knowing violation of the law.
     C. Proceedings by or in the Right of the Company. In the event Indemnitee
was, is or becomes a party to or witness or other participant in, or is
threatened to be made a party to or witness or other participant in any
proceeding pursuant to any Claim brought by or in the right of the Company to
procure a judgment in its favor, the Company shall, subject to Sections 2(e) and
2(f), indemnify Indemnitee against any and all Expenses (including all interest,
assessments and other charges paid or payable in connection with or in respect
of such Expenses) of such Claim. Notwithstanding the foregoing, no such
indemnification shall be made in respect of any Claim, issue or matter as to
which Indemnitee shall have been finally adjudged to be liable to the Company
unless and only to the extent that the Court of Chancery or the court in which
such Claim was brought shall determine upon application that, despite the
adjudication of liability but in view of all the circumstances of the case,
Indemnitee is fairly and reasonably entitled to indemnity for such Expenses
which the Court of Chancery or such other court shall deem proper.

3



--------------------------------------------------------------------------------



 



     D. Payment of Indemnification; Advancement of Expenses. Subject to Sections
2(e) and 2(f), the Company shall indemnify Indemnitee as soon as practicable but
in any event no later than 60 days after written demand is presented to the
Company. If so requested by Indemnitee, the Company shall advance (within 10
business days of such request) any and all Expenses to Indemnitee (an “Expense
Advance”); provided, however, that the payment of Expenses incurred by
Indemnitee in advance of the final disposition of the Claim will be made only
upon receipt by the Company of an undertaking by the Indemnitee to repay all
amounts advanced if it should be ultimately determined that the Indemnitee is
not entitled to be indemnified under this Agreement or otherwise.
     E. Indemnitee Not Entitled to Indemnification. Notwithstanding anything in
this Agreement to the contrary, Indemnitee shall not be entitled to
indemnification pursuant to this Agreement in connection with any Claim (or part
thereof) initiated by Indemnitee unless the Board of Directors has authorized or
consented to the initiation of such Claim (or part thereof).
     F. Determination of Entitlement. Notwithstanding anything in this Agreement
to the contrary, (i) the obligations of the Company under this Section 2 shall
be subject to the condition that the Reviewing Party shall not have determined
(in a written opinion, in any case in which the Independent Legal Counsel
referred to in Section 3 is involved) that Indemnitee would not be permitted to
be indemnified under applicable law, and (ii) the obligation of the Company to
make an Expense Advance pursuant to Section 2(d) shall be subject to the
condition that, if, when and to the extent that the Reviewing Party determines
that Indemnitee would not be permitted to be so indemnified under applicable
law, the Company shall be entitled to be reimbursed by Indemnitee (who hereby
agrees to reimburse the Company) for all such amounts theretofore paid;
provided, however, that if Indemnitee has commenced or thereafter commences
legal proceedings in a court of competent jurisdiction to secure a determination
that Indemnitee should be indemnified under applicable law, any determination
made by the Reviewing Party that Indemnitee would not be permitted to be
indemnified under applicable law shall not be binding and Indemnitee shall not
be required to reimburse the Company for any Expense Advance until a final
judicial determination is made with respect thereto (as to which all rights of
appeal therefrom have been exhausted or lapsed). If there has not been a Change
in Control, the Reviewing Party shall be selected by the Board of Directors, and
if there has been such a Change in Control (other than a Change in Control which
has been approved by a majority of the Company’s Board of Directors who were
directors immediately prior to such Change in Control), the Reviewing Party
shall be the Independent Legal Counsel referred to in Section 3. If there has
been no determination by the Reviewing Party within 60 days after written demand
for indemnification made under Section 2(d) or if the Reviewing Party determines
that Indemnitee would not be permitted to be indemnified in whole or in part
under applicable law, Indemnitee shall have the right to commence litigation in
any court in the State of Delaware having subject matter jurisdiction thereof
and in which venue is proper seeking an initial determination by the court or
challenging any such determination by the Reviewing Party or any aspect thereof,
including the legal

4



--------------------------------------------------------------------------------



 



or factual bases therefor, and the Company hereby consents to service of process
and to appear in any such proceeding. Any determination by the Reviewing Party
otherwise shall be conclusive and binding on the Company and Indemnitee.
III. Change in Control.
     If there is a Change in Control of the Company (other than a Change in
Control which has been approved by a majority of the Company’s Board of
Directors who were directors immediately prior to such Change in Control), then
with respect to all matters thereafter arising concerning the rights of
Indemnitee to indemnity payments and Expense Advances under this Agreement, the
Company shall seek legal advice only from Independent Legal Counsel selected by
Indemnitee and approved by the Company (which approval shall not be unreasonably
withheld). Such counsel, among other things, shall render its written opinion to
the Company and Indemnitee as to whether and to what extent Indemnitee would be
permitted to be indemnified under applicable law. The Company shall pay the
reasonable fees of the Independent Legal Counsel referred to above and fully
indemnify such counsel against any and all expenses (including reasonable
attorneys’ fees), claims, liabilities and damages arising out of or relating to
this Agreement or its engagement pursuant hereto.
IV. Indemnification for Additional Expenses.
     The Company shall indemnify Indemnitee against any and all Expenses
(including reasonable attorneys’ fees) and, if requested by Indemnitee, shall
(within 10 business days of such request) advance such Expenses to Indemnitee,
which are incurred by Indemnitee in connection with any action brought by
Indemnitee for (i) indemnification or advance payment of Expenses by the Company
under this Agreement, the Charter or any other agreement, certificate of
incorporation or Company by-law now or hereafter in effect relating to Claims
and/or (ii) recovery under any directors’ and officers’ liability insurance
policies maintained by the Company; provided, however, that the payment of
Expenses incurred by Indemnitee in advance of the final disposition of such
action will be made only upon receipt by the Company of an undertaking by the
Indemnitee to repay all amounts advanced if it should be ultimately determined
that the Indemnitee is not entitled to be indemnified under this Agreement or
otherwise.
V. Partial Indemnity.
     If Indemnitee is entitled under any provision of this Agreement to
indemnification by the Company for a portion of the Expenses, judgments, fines,
penalties and amounts paid in settlement of a Claim but not, however, for the
total amount thereof, the Company shall nevertheless indemnify Indemnitee for
the portion thereof to which Indemnitee is entitled. Moreover, notwithstanding
any other provision of this Agreement, to the extent that Indemnitee has been
successful on the merits or otherwise in defense of any or all Claims or in
defense of any issue or matter therein, including dismissal without prejudice,
Indemnitee shall be indemnified against all Expenses incurred in connection
therewith.

5



--------------------------------------------------------------------------------



 



VI. Burden of Proof.
     In connection with any determination by the Reviewing Party or otherwise as
to whether Indemnitee is entitled to be indemnified hereunder, the burden of
proof shall be on the Company to establish that Indemnitee is not so entitled.
VII. No Presumptions.
     For purposes of this Agreement, the termination of any claim, action, suit
or proceeding, by judgment, order, settlement (whether with or without court
approval) or conviction, or upon a plea of nolo contendere, or its equivalent,
shall not create a presumption that Indemnitee did not meet any particular
standard of conduct or have any particular belief or that a court has determined
that indemnification is not permitted by applicable law. In addition, neither
the failure of the Reviewing Party to have made a determination as to whether
Indemnitee has met any particular standard of conduct or had any particular
belief, nor an actual determination by the Reviewing Party that Indemnitee has
not met such standard of conduct or did not have such belief, prior to the
commencement of legal proceedings by Indemnitee to secure a judicial
determination that Indemnitee should be indemnified under applicable law shall
be a defense to Indemnitee’s claim or create a presumption that Indemnitee has
not met any particular standard of conduct or did not have any particular
belief.
VIII. Nonexclusivity.
     The rights of Indemnitee hereunder shall be in addition to any other rights
Indemnitee may have under the Charter, the Company’s by-laws, the Delaware
General Corporation Law or otherwise. To the extent that a change in the
Delaware General Corporation Law (whether by statute or judicial decision)
permits greater indemnification by agreement than would be afforded currently
under the Charter and this Agreement, it is the intent of the parties hereto
that Indemnitee shall enjoy by this Agreement the greater benefits so afforded
by such change.

6



--------------------------------------------------------------------------------



 



IX. Liability Insurance.
     Subject to the availability of insurance at substantially similar rates for
similar coverage (as determined in the sole discretion of the Company), the
Company will maintain insurance (i) at the levels in effect as of the date
hereof with respect to Indemnitee until the third anniversary of the date
hereof, or (ii) at the levels in effect as of the date of the expiration of the
term, death, removal, retirement or resignation of Indemnitee for a period of
three years after such event, whichever level is greater, in either case, with
respect to any Claim, against all liability and loss suffered and Expenses
(including reasonable attorney’s fees) reasonably incurred by Indemnitee at the
Company’s expense, to protect the Company and Indemnitee against any such
liability, cost, payment or Expense; provided, however, that subject to the
provisions of this Section 9, the Company shall only be required to maintain
insurance until the earlier of the date which is (a) three years after the
expiration of the term, death, removal, retirement or resignation of Indemnitee
and (b) the sixth anniversary of the date hereof.
X. Amendments and Waivers.
     No supplement, modification or amendment of this Agreement shall be binding
unless executed in writing by the parties hereto. No waiver of any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of any
other provisions hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver.
XI. Subrogation.
     In the event of payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and shall do everything that
may be necessary to secure such rights, including the execution of such
documents necessary to enable the Company effectively to bring suit to enforce
such rights.
XII. No Duplication of Payments.
     The Company shall not be liable under this Agreement to make any payment in
connection with any Claim made against Indemnitee to the extent Indemnitee has
otherwise actually received payment (under any insurance policy, the Charter or
otherwise) of the amounts otherwise indemnifiable hereunder.

7



--------------------------------------------------------------------------------



 



XIII. Binding Effect.
     This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto and their respective successors, assigns,
including any direct or indirect successor by purchase, merger, consolidation or
otherwise to all or substantially all of the business and/or assets of the
Company, spouses, heirs, executors and personal and legal representatives. This
Agreement shall continue in effect regardless of whether Indemnitee continues to
serve as an executive officer or director of the Company or of any other
enterprise at the Company’s request.
XIV. Severability.
     The provisions of this Agreement shall be severable in the event that any
of the provisions hereof (including any provision within a single section,
paragraph or sentence) is held by a court of competent jurisdiction to be
invalid, void or otherwise unenforceable in any respect, and the validity and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired and shall remain enforceable
to the fullest extent permitted by law.
XV. Governing Law.
     This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware applicable to contracts made
and to be performed in such state without giving effect to the principles of
conflicts of laws.

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

            SPANISH BROADCASTING SYSTEM, INC.
      By:   /s/ Joseph A. Garcia         Name:   Joseph A. Garcia        
Title:   EVP/CFO        INDEMNITEE
      /s/ Mitchell A. Yelen       Mitchell A. Yelen            

9